PER CURIAM.
The evidence shows that one Newberg ordered cigars from defendant and stated he wished to have certain labels put • on them, that Newberg went himself to plaintiff and ordered the labels, and that a certain payment on account was made by Newberg to plaintiff, through defendant; but there is no proof that the latter ordered the lábels, which were ordered by Newberg for himself. Newberg failed to take or pay for the labels, and plaintiff sued defendant and obtained judgment. It seems to us that the judgment is so clearly against the evidence that a new trial should be granted.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.